Citation Nr: 1754460	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-12 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with instability, status-post medial unicompartmental arthroplasty (not including any period of total disability due to convalescence).

2.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status-post medial unicompartmental arthroplasty, limitation of extension (not including any period of total disability due to convalescence).

2.  Entitlement to a rating in excess of 10 percent prior to August 19, 2010 for degenerative arthritis of the right knee with instability and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, limitation of extension.




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1985 in the United States Army.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO in June 2017.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that the issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C. § 5103A (2012).

The Veteran underwent VA examinations to determine the severity of the disabilities on appeal in August 2009, October 2010, December 2013, and December 2015.  Those examinations were not complaint with 38 C.F.R. § 4.59 (2017) and the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that to be adequate, a VA examination of joints must, wherever possible, include testing that permits an adjudicator to assess the effect of painful motion.  An examination should include range of motion tests for both active and passive motion, in weight-bearing and non-weight-bearing circumstances and, if possible, the same testing of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2017).  See Correia, 28 Vet. App. at 165, 169-70.  Because the December 2015 VA examination does not comply with Correia, a new examination is warranted to determine the severity of the Veteran's right and left knee degenerative arthritis.  Moreover, during the Board hearing, the Veteran testified that the knee disabilities have become more severe since the last VA examination.  

The Board will defer a decision on the Veteran's right and left knee instability ratings until Correia compliant testing has been performed, so all of the evidence may be evaluated and an "equitable and just" decision be made.  See 38 C.F.R. § 4.6 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since December 2016.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her right knee and left knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired by the bilateral knee disabilities.

 3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




